


Exhibit 10.12.1
 
 
SUMMARY OF COMPENSATION FOR
THE BOARD OF DIRECTORS OF TAUBMAN CENTERS, INC
___________________________________
 
Non-employee directors receive the following compensation:


Annual cash retainer:
 
Board
$
70,000


Committee member annual cash retainer:
 
Audit Committee member
12,000


Compensation Committee member
6,000


Nominating and Corporate Governance member
4,500


Committee chair annual cash retainer:
 
Audit Committee chair
20,000


Compensation Committee chair
15,000


Nominating and Corporate Governance chair
12,500


Annual equity retainer (fair market value)
125,000







Annual Cash Retainers.  The annual cash retainers are paid each quarter (in
advance).


Annual Equity Retainer.  Non-employee directors receive shares of common stock
having a fair market value of $31,250 each quarter (in advance). The fair market
value is based on the closing price as of the last business day of the preceding
quarter. The awards are made pursuant to the 2008 Omnibus Plan.


Non-Employee Directors' Deferred Compensation Plan.  Non-employee directors may
defer the receipt of all or a portion of the annual cash retainers and the
equity retainer until the earlier of the termination of Board service or upon a
change of control. The deferred compensation is denominated in restricted share
units, and the number of restricted share units received equals the deferred
retainer fee divided by the fair market value of the Company's common stock on
the business day immediately before the date the director would have been
otherwise entitled to receive the retainer fee. During the deferral period, the
non-employee directors' deferral accounts are credited with dividend equivalents
on their deferred restricted share units (corresponding to cash dividends paid
on the Company's common stock), payable in additional restricted share units
based on the fair market value of the Company's common stock on the business day
immediately before the record date of the applicable dividend payment. Each
non-employee director's deferral account is 100% vested. The restricted share
units are converted into the Company's common stock at the end of the deferral
period for distribution.
Other. The Company also reimburses members of the Board of Directors for all
expenses incurred in attending meetings or performing their duties as directors.
Members of the Board of Directors who are employees or officers of the Company
or any of its subsidiaries do not receive any compensation for serving on the
Board of Directors or any committees thereof.
________________
Effective January 1, 2015






